DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/10/2022, with respect to the Double Patenting, 35 U.S.C 103 and 35 U.S.C. 112 rejections have been fully considered and are persuasive. The rejections have been withdrawn. The after-final response of 2/10/2022 is entered to expedite prosecution as all remaining issues have been overcome.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the claimed metal paste, and Applicant has demonstrated unexpected results as to the number of carbon atoms in the monovalent carboxylic acid in the claimed metal paste. Furthermore, there is no motivation to modify Nagamoto (US 2014/0329105) with the teachings of other cited art: Boulord et al. (US 2014/0370311) teaches adding monocarboxylic acid having 1-10 carbons to prevent premature cure of the composition from metal oxides in the metal paste (¶ 73); however, this monocarboxylic acid is present in an amount more than what is claimed (¶ 74). Furthermore, Boulord adds the monocarboxylic acid to prevent premature cure of the paste due to metal oxides formed by oxidation and to allow agglomeration of the particles (¶¶ 73, 67). Since Nagamoto expressly teaches adding other metal oxides to 
Endoh (US 2013/0081759) discloses adding monocarboxylic acid to a silver powder paste having 8 carbon atoms or less (¶ 14). This silver powder paste is distinct from the copper powder paste of Nagamoto with respect to composition (e.g., inclusion of glass and ceramic powder in Nagamoto). In addition, the purpose of adding the carboxylic acid includes aggregating the powder (¶ 33), which contrasts with Schmitt (US 2018/0147673), where carboxylic acid is included to prevent agglomeration (¶ 19) and Nagamoto, which disperses the metal powder in the paste (¶ 77) and therefore would also avoid aggregation of powder. Yonezawa et al. (US 2020/0376546) also discloses 5-18 carbon atom monocarboxylic acid but for a copper particle paste distinct from the composition of the claimed paste (e.g., inclusion of glass and ceramic powder in Nagamoto).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784